Haywood, J.
delivered the opinion of himself and of Judges Peck and Brown.
In this case process of execution has been directed to the Coroner, and *156he has returned upon the fieri facias “ no goods found in my county ”; upon which return a motion is made under the Act of 1803, ch. 18, § 1, that judgment may be entered against him for the whole sum mentioned in the fieri facias. And it is urged by Mr. Johnston that this being an insufficient return, is as no return, and subjects the Coroner for haring made no return of his execution.
The return, though informal, is substantially good, and two of us, Judges Peck and Haywood, think that the Act did not embrace the case of an insufficient return, but only the non-return of process.